 

 

 

 

DUBLIN DIVISION

 

MITCHELL LUDY,
Plaintiff,

V. CV 316-065
DEANNE MORRIS, Health Service
Administrator; CHERIE PRICE, Deputy
Warden; WESLEY O’NEAL, Unit Manager;
and JESSICA BYRD, Correctional Officer,

de ae all

Defendants.

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DENIES Plaintiff's motion for summary judgment, (doc. no. 126), GRANTS Defendants’
motion for summary judgment, (doc. no. 131), DIRECTS the Clerk to ENTER final
judgment in favor of Defendants,afid CLOSES this civil action.

SO ORDERED this day of August, 2019, at Augusta, Georgia.

 

UNITED STATES DISTRICT JUD.

 
